Citation Nr: 0422705	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The veteran and witnesses 


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
November to December 1976, in the U.S. Army from February 
1978 to February 1981, and again from April 1981 to March 
1985.  

The case initially came to the Board from a January 1999 
rating decision.  In an October 2000 Board decision, it was 
noted that the veteran had not received notice of a March 
1986 rating decision denying claims for service connection 
for athlete's foot and calluses of the feet, and thus, the 
foot claims were still active.  The bilateral foot claims 
were remanded in that October 2000 Board determination.  The 
veteran testified before the undersigned at a Central Office 
hearing in Washington, D.C. on February 13, 2004.  

The appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The October 2000 BVA remand requested the veteran's Chapter 
31 folder be obtained.  The veteran also testified, in 
February 2004, that his Vocational Rehabilitation folder 
shows that he was having foot continuity of symptomatology 
through 1987.  Thus, these records are potentially relevant 
to the issue on appeal.  

It appears that the veteran's Chapter 31 file has been 
retired to a local NARA (National Archives & Records 
Administration) facility.  Although the May 2003 Supplemental 
Statement of the Case (SSOC) reports that no records were 
available from that facility, no response from this facility 
could be identified in the record.  A Report of Contact dated 
March 12, 2003 revealed that no Chapter 31 file was located 
at Winston Salem may have been misconstrued as a response 
from NARA.  The Board is aware that the RO made 4 good faith 
attempts to obtain the file, but that the NARA facility at 
issue did not respond.  

Under 38 U.S.C.A. § 5103A, Congress has mandated that when VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained, unless it is "reasonably 
certain" that such records do not exist, or that further 
efforts to obtain those records would be futile.  Because the 
NARA entity at issue does not appear to have responded to 
VA's request, however, it is not reasonably certain that the 
records have been destroyed, or that further efforts to 
obtain those records would be futile.  

Additionally, the RO, as requested by the BVA remand, 
requested the SMRs from the Army, in a March 2003 request.  
However, it does not appear that a response to that request 
has been received.  

The claim is REMANDED for the following:  

1.  It appears that the veteran's 
Vocational Rehabilitation (Voc Rehab) file 
has been retired to the local NARA Federal 
Records depository.  File review indicates 
4 requests to NARA-Eastpoint, Georgia were 
not answered.  Because the veteran 
testified at his BVA hearing that the 
records pertain to his foot problems, 
Federal VCAA Law requires a negative 
response or a futility determination. See 
VBA Fast letter 00-87; see also 
38 U.S.C.A. §§ 5103A(c)(2), 5103A(b)(3).  

A.  Request the veteran's Vocational 
Rehabilitation folder (1985-1987 
South Carolina VR&C, 1983-1985 
Montgomery VR&C) from NARA's 
Southeast Region (Atlanta, Georgia) 
via CIPS or other appropriate 
channels.  Tell NARA that if they do 
not have the records, they must 
respond that either: (1) the records 
have been destroyed, or (2) if 
possible, provide an alternate 
location where records might be 
located.  

B.  If NARA does not respond within 
an appropriate period of time, 
inform the veteran that although VA 
made 5 (or more) requests from the 
appropriate facilities, his retired 
Vocational Rehabilitation records 
were not located.  Inform him that 
because further attempts would be 
futile, his claim will be decided 
without these records, unless he is 
able to produce them himself.  
38 U.S.C.A. § 5103A(b)(2).  

2.  Follow up on the March 2003 request 
for Army service medical records.  
Associate any response with the claims 
file.

3.  After the above is completed, and all 
documentation has been associated with the 
claims folder, schedule the veteran for a 
VA compensation and pension examination by 
a Podiatrist.  (If a podiatrist is not 
available at a local VAMC, schedule the 
veteran for a QTC or other contract 
examination with a Podiatrist.)  

Make the claims folder available to the 
Podiatrist.  The examiner should provide 
an opinion, after examining the veteran 
and reviewing the record, to specifically 
include service medical records and the VA 
examination findings from August 1985, 
whether it is as least as likely as not 
that any extant current diagnoses of the 
veteran's feet, were either incurred in, 
or aggravated by, his active service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


